UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 10, 2016 (Date of earliest event reported) Arcadia Biosciences, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37383 81-0571538 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 202 Cousteau Place, Suite 105 Davis, CA 95618 (Address of principal executive offices, including zip code) (530) 756-7077 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communication pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On May 10, 2016, Arcadia Biosciences, Inc. (the “Company”) issued a press release announcing financial results for the first quarter ended March 31, 2016. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The information furnished in this Form 8-K and the press release attached as Exhibit 99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information contained in this Item2.02 and in the press release attached as Exhibit 99.1 shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 10, 2016, the Company announced Raj Ketkar as the new President and Chief Executive Officer of the Company, effective May 23, 2016 (“Effective Date”). Mr. Ketkar, age 62, brings nearly 35 years of agriculture and agricultural biotechnology business experience in the U.S. and internationally. Mr. Ketkar spent more than 30 years in a variety of business, operations, and strategy roles for Monsanto Company, during which time he demonstrated successes in agricultural trait commercialization and growth around the globe. As joint managing director of Mahyco-Monsanto Biotech Ltd. in India, Mr. Ketkar led the launch of Bt cotton, the country’s first agricultural biotechnology product.In addition to his operations and trait commercialization experience, Mr. Ketkar served as director of biotechnology strategy for Monsanto, where he led the development of the company’s trait stacking technology from 2009 to 2012.From January 2013 until his current appointment, Mr. Ketkar served as the principal consultant of RDK Global Consulting LLC, a U.S.-based firm specializing in working with companies in the U.S. and Asia. Mr. Ketkar has a bachelor of technology degree in Chemical Engineering from the Institute of Technology, Banaras Hindu University, India, an MS in Chemical Engineering from Oklahoma State University, and an MBA from University of New Orleans. A copy of the press release issued by the Company on May 10, 2016 is furnished as Exhibit 99.2 to this Current Report on Form 8-K and is incorporated herein by reference. The Company has entered into an offer letter with Mr. Ketkar in connection with his appointment. The offer letter establishes Mr. Ketkar’s annual base salary of $350,000 and his target bonus opportunity of 40% of his annual base salary.Additionally, the offer letter provides for a grant of multiple options to purchase shares of the common stock of the Company as follows:200,000 shares at the closing price per share of the common stock of the Company on the date of grant, which will be the Effective Date; 225,000 shares at $6.00 per share; 225,000 shares at $8.00 per share; 50,000 shares at $12.00 per share; and 50,000 shares at $15.00 per share.Mr. Ketkar’s right to exercise each option vests over 4 years (25% on the one-year anniversary of the Effective Date, with the remaining 75% vesting in 36 equal monthly installments thereafter), subject to his continued service.Mr. Ketkar also will be reimbursed up to $50,000 in eligible relocation expenses in connection with his relocation to the Company’s headquarters in Davis, California.
